 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Norman Stuckey,                                   No. CV-18-03213-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Jennifer Leath, et al.,
13                  Defendants.
14
15          “Inquiring whether the court has jurisdiction is a federal judge’s first duty in every
16   case.” Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 693
17   (7th Cir. 2003). In this case, the complaint fails to sufficiently plead jurisdiction. See 28
18   U.S.C. § 1332.
19          Specifically, the complaint fails to plead the citizenship of the Plaintiff. See 28
20   U.S.C. § 1332(c)(2)(discussing the citizenship of an estate).1 It also fails to plead the
21   citizenship of Defendant Steven F. Meadows. Finally, it fails to plead the citizenship of
22   the Defendant Limited Liability Partnership. Carden v. Arkoma Associates, 494 U.S.
23   185, 195-96 (1990) (discussing the citizenship of limited partnerships).
24          Based on the foregoing,
25          IT IS ORDERED that by November 13, 2018, Plaintiff shall file a supplement to
26   the complaint properly pleading federal subject matter jurisdiction or this case will be
27
     1
        Although the caption says Plaintiff is suing in his individual capacity, the jurisdiction
28   section of the complaint says he is suing in his capacity as personal representative of an
     estate. (Doc. 1 at 4).
 1   dismissed, without prejudice.
 2         Dated this 5th day of November, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
